DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/5/2019 and 6/17/2020 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):

 “wherein movement of the build table toward the powder table results in expansion of the at least one bellows assembly and collapsing of the at least two segments of the telescopic build tank relative to one another” (claim 1)

“during forming of the three-dimensional article, moving the top surface from the first location to at least a second location, the second location being axially displaced from 
wherein the moving step causes simultaneous:
collapse of a build chamber body that comprises at least two segments telescopically coupled together, the build chamber body being operatively connected to both the build table and the powder table; and
expansion of a first bellows assembly operatively connected to a first surface of the build table and to an environment outside the build chamber.” (claims 19 and 27)

The limitations above, as drafted, are a process or function, which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic components. That is, other than reciting powder table, build table, or telescopic build tank, nothing in the claim element precludes the step or function from practically being performed in the mind. For example, moving the build table toward the powder table encompasses a user manually moving the build table toward the powder table thus resulting in expansion of the at least one bellows assembly and collapsing the at least two segments of the telescopic build tank relative to one another. Similarly, moving the top surface from the first location to at least a second location encompasses a user manually moving the top surface from the first location to at least a second location to simultaneously collapse a build chamber body and expand a first bellows assembly. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of 
This judicial exception is not integrated into a practical application because the recited additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Allowable Subject Matter
Claims 1-30 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, Hoppe et al. (US PGPub 2021/0046703) for example, teaches tank expansion or retraction during the build process by adding or removing wall segments (see Fig. 2b and paragraphs 0107-0109). However, Hoppe does not teach telescoping the wall segments to achieve the expansion or retraction. Prior art, Hofmann et al. (US PGPub 2019/0176402) for example, teaches collapsing or expanding a build material chamber by telescoping all portions (see paragraph 0061, lines 1-4). However, neither Hoppe or Hofmann, individually or in combination, teach simultaneously collapsing the build chamber body that comprises at least two segments telescopically coupled together; and expanding of a first bellows assembly operatively connected to a first surface of the build table and to an environment outside the build chamber. Accordingly the claims limitations are allowable over the prior art and would be in condition for allowance with resolution of the above 35 U.S.C. 101 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115